DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/21/2021 have been considered by the Examiner.

Claim Objections
Claim(s) 7 are objected to because of the following informalities:  
Claim(s) 7 recite a phrase “perform functions for … the function”. The Examiner suggests amending the phrase to recite “perform function for … the function” to restore clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim(s) 1-7 limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a current detection unit configured to detect a value of current”; and
“a determination unit configured to determine that the connection terminal of the battery is disconnected” in apparatus claim 1.
“detecting a value of current; determining that the connection terminal of the battery is disconnected” in apparatus claim(s) 6-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rationale for this finding is explained below: 
Claim(s) 1: limitation(s) “a determination unit configured to determine that the connection terminal of the battery is disconnected”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure/acts to perform the claimed function. The drawing shows “battery state determination device” by box 170 in Fig. 1. As per claim, battery state determination device comprising: a current detection unit; and a determination unit; However, it is not clear - which one is the determination unit? what is the structural connection between current detection unit and determination unit? whether a general purpose processor/cpu or a specific processor need be programmed with a specific programming/algorithm to achieve the function? The specification does not describe corresponding structure (e.g., the processor and the algorithm) in sufficient detail to perform claimed function that follows the phrase “configured to” beyond what is claimed. Furthermore, a claim which has to be considered as being "configured to" carry out method steps, is not actually carrying out those method steps, only capable of performing an algorithm and therefore, the unperformed method steps do not form part of the apparatus claim limitation in actuality.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim(s) 6-7: limitation(s) “detecting a value of current; determining that the connection terminal of the battery is disconnected”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure/acts to perform the claimed function. The drawing shows “battery state determination device” by box 170 in Fig. 1 which is assumed to perform battery state determination method/instructions. However, it is not clear - which one is the determination unit? what is the structural connection between current detection unit and determination unit? whether a general purpose processor/cpu or a specific processor need be programmed with a specific programming/algorithm to achieve the function? The specification does not describe corresponding structure (e.g., the processor and the algorithm) in sufficient detail to perform claimed function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Dependent Claim(s) 2-5 not specifically addressed share the same 112(b) rejection(s) as rejected base Claim(s). Appropriate correction is required.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim(s) 1, 6 and 7, as described above, the drawing shows “battery state determination device” by box 170 in Fig. 1 which is assumed to perform battery state determination method/instructions. The specification does not demonstrate that Applicant had made an invention that achieved the claimed function because the invention is not described with sufficient details (e.g., the connections, the processor and/or the programming algorithm) such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Dependent Claim(s) 2-5 not specifically addressed share the same 112(a) rejection(s) as rejected base Claim(s). Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamaguchi et al. (US 20070188141; hereinafter Hamaguchi).
Regarding claim 1, Hamaguchi discloses in figure(s) 1-4 a battery state determination device that determines a state of a connection terminal of a battery, the device comprising: 
a current detection unit (current detector 2; fig 1) configured to detect a value of current flowing into the battery (battery 1) or a value of current flowing out of the battery; and 

    PNG
    media_image1.png
    708
    489
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    593
    508
    media_image2.png
    Greyscale

a determination unit (ctr.and calc. part 5) configured to determine that the connection terminal of the battery is disconnected (para. 5 - control switch disconnection determination is made) based on the current value (current values in step S11, S21 in figs. 3-4) detected by the current detection unit during charging of the battery without using voltage values of the battery (para. 7 :- control circuit determines that abnormality occurs if detecting that the current flows at a rate not less than a first current value during a first detection period, and additionally determines that abnormality occurs if detecting that the current flows at a rate less than the first current value for a second detection period longer than the first detection period).

Regarding claim 3, Hamaguchi discloses in figure(s) 1-4 the battery state determination device according to claim 1, wherein the determination unit is configured to determine that the connection terminal of the battery is disconnected (connection abnormality check step S25 in fig. 4) when a state in which the current value detected by the current detection unit is less than a second threshold (charge current threshold check step S21 in fig. 4) continues for a second time (timer2 check step S24) during the charging of the battery.

Regarding claim 4, Hamaguchi discloses in figure(s) 1-4 the battery state determination device according to claim 1, wherein the determination unit is configured to determine that the connection terminal of the battery is disconnected when a decrease equal to or more than predetermined threshold (current threshold step S21 in fig. 4) occurs with the current value detected by the current detection unit within a predetermined period (timer2 period step S24) during charging of the battery.

Regarding claim 5, Hamaguchi discloses in figure(s) 1-4 the battery state determination device according to claim 4, wherein the determination unit is configured to determine that the connection terminal of the battery is disconnected when the decrease equal to or more than the predetermined threshold occurs with the current value detected by current detection unit within the predetermined period after a predetermined time (timer1 period S14; fig. 3) or more has elapsed from start of charging the battery.

Regarding claim 6, Hamaguchi discloses in figure(s) 1-4 a state determination method for a connection terminal of a battery, the method comprising: 
detecting a value of current (@current detector 2; fig 1) flowing into the battery or a value of current flowing out of the battery (battery 1); and 
determining (@ctr.and calc. part 5) that the connection terminal of the battery is disconnected (para. 5 - control switch disconnection determination is made) based on the detected current value (current values in step S11, S21 in figs. 3-4) during charging of the battery without using voltage values of the battery (para. 7 :- control circuit determines that abnormality occurs if detecting that the current flows at a rate not less than a first current value during a first detection period, and additionally determines that abnormality occurs if detecting that the current flows at a rate less than the first current value for a second detection period longer than the first detection period).

Regarding claim 7, Hamaguchi discloses in figure(s) 1-4 a non-transitory storage medium storing instructions that are executable by one or more processors and that cause the one or more processors to perform functions for determining a state of a connection terminal of a battery (para. 19 - control and calculation portion 5 includes a program memory that stores a program for controlling operation of the battery pack A), the function comprising: 
detecting a value of current (@current detector 2; fig 1) flowing into the battery or a value of current flowing out of the battery (battery 1); and 
determining (@ctr.and calc. part 5) that the connection terminal of the battery is disconnected (para. 5 - control switch disconnection determination is made) based on the detected current value (current values in step S11, S21 in figs. 3-4) during charging of the battery without using voltage values of the battery (para. 7 :- control circuit determines that abnormality occurs if detecting that the current flows at a rate not less than a first current value during a first detection period, and additionally determines that abnormality occurs if detecting that the current flows at a rate less than the first current value for a second detection period longer than the first detection period).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi in view of Larsson et al. (US 10023066).
Regarding claim 2, Hamaguchi teaches in figure(s) 1-4 the battery state determination device according to claim 1, 
Hamaguchi does not teach explicitly wherein the determination unit is configured to determine that the connection terminal of the battery is disconnected when a state in which a fluctuation range of the current value detected by the current detection unit is less than a first threshold continues for a first time.
However, Larsson teaches in figure(s) 1-3 wherein the determination unit is configured to determine that the connection terminal of the battery is disconnected when a state in which a fluctuation range of the current value detected by the current detection unit is less than a first threshold (current lower than threshold in fig. 2A) continues for a first time (t3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hamaguchi by having wherein the determination unit is configured to determine that the connection terminal of the battery is disconnected when a state in which a fluctuation range of the current value detected by the current detection unit is less than a first threshold continues for a first time as taught by Larsson in order to provide "measuring two charging currents, I.sub.1 and I.sub.2, to the battery at two predetermined points in time during the charging period t.sub.1, determining an expected current value at a time t.sub.3=t.sub.1+t.sub.2 based on the measured charging currents, comparing the expected current value with the current threshold value, and determining the battery is faulty if the expected current value is lower than the current threshold value" (abstract).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  See the List of References cited in the US PT0-892. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868